Citation Nr: 9925385	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  93-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for a right knee 
disability, currently evaluated 20 percent disabling.  

Entitlement to a rating greater than 20 percent disabling for 
degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from July 1953 to 
December 1955 and from October 1963 to October 1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in September 1991 which denied the claimed benefits.  

This case was Remanded by the Board in June 1994 and December 
1996 for further development of the record.  The issues on 
appeal previously included whether new and material evidence 
had been presented to reopen a claim for service connection 
for a low back disability and entitlement to a temporary 
total disability rating pursuant to 38 C.F.R. § 4.29, based 
on a period of hospitalization in 1991.  By a rating decision 
in September 1997, the RO granted those benefits, initially 
assigning a 10 percent evaluation for the back disability, 
but later increasing the rating to 20 percent disabling.  
After the veteran initially appealed the assigned effective 
date for the increase, the RO later reassigned the effective 
date to the date of service connection, as was requested by 
the veteran; the veteran's appeal as to the proper effective 
date, therefore, has been satisfied.  Nevertheless, the 
veteran had also appealed the 10 percent rating for the back 
disability, requesting a 60 percent evaluation; that appeal 
has not been satisfied.  The record does not reflect that the 
RO has issued the veteran a statement of the case concerning 
that issue, as required by 38 U.S.C.A. § 7105(d) (West 1991).  
That issue will be addressed in the Remand that follows this 
decision.  

Pursuant to 38 C.F.R. § 20.900(c) (1998), a Deputy Vice 
Chairman of the Board has granted a motion for advancement on 
the docket in this case.  

FINDINGS OF FACT

1.  The evidence shows that the veteran has not more than 
moderate knee impairment due to subluxation or instability.  

2.  Clinically the veteran is show to have right knee pain, 
easy fatigability, weakness, and diminished coordination; 
motion of the knee is full but with pain.  

3.  The evidence shows x-ray evidence of arthritis of the 
right knee.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right knee 
impairment based on subluxation or instability is not 
warranted under applicable regulatory criteria.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and Part 4, Code 5257 (1998).  

2.  The criteria for a separate 10 percent rating for the 
veteran's service-connected right knee disability based on 
limitation of motion are met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. Part 4, Code 5003 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records indicate that the veteran injured 
his right knee playing football in 1952.  A medial 
meniscectomy was performed in 1955.  It was noted on VA 
examination in 1960 that intermittent accumulations of 
synovial fluid had required periodic aspirations.  At that 
time, however, no abnormal clinical findings were reported, 
except for a well healed 3-inch scar on the medial aspect of 
the right knee.  There was no limitation of motion.  In 1962, 
the veteran injured the right knee in an automobile accident; 
a private physician noted only tenderness of the knee; x-rays 
were negative.  A VA examiner at that time stated that there 
was no crepitus, limitation of motion, or instability, 
although the veteran did complain of tenderness on the medial 
side of the knee joint.  The veteran was able to squat and 
arise without difficulty.  No abnormal clinical findings were 
again reported on VA compensation examination in 1967, 
although the veteran reported having had a neuroma removed in 
1965 and that the knee would swell and hurt on standing as 
much as 45 minutes.  

On VA examination in 1973, the veteran reported that the knee 
buckled, swelled at night, and he had intermittent aching 
pain with weakness.  He also reported occasional grinding and 
locking.  The examiner noted that the scar was well healed, 
but somewhat tender.  There was no apparent muscle atrophy, 
but the right knee synovial membrane felt thickened.  
Crepitation on motion and moderate instability of the knee 
were reported.  Flexion of the knee was limited to 90 degrees 
actively, 100 degrees passively, but extension was full.  No 
pitting edema was noted.  

An arthrogram of the right knee was apparently performed in 
1983 because of increasing pain and swelling in the knee, 
although the report of the procedure is not of record.  At 
the time of a VA examination in 1985, the veteran complained 
of sharp pain in the knee and stated that the knee would 
occasionally give way and also lock.  His gait was reported 
to be normal, but he walked poorly on toes and heels.  He was 
able to squat halfway.  Range of motion of the right knee was 
recorded as 0-135 degrees.  There was a well-healed, non-
tender, non-adherent scar over the medial parapatellar area.  
Ligamentous support of the knee was stable.  There was a 
slight amount of fluid in the knee.  No medial marginal 
spurring or patellofemoral crepitus was palpated.  The 
examiner noted some tenderness over the lateral joint line, 
with less tenderness over the medial joint line.  X-rays of 
the right knee were interpreted as being normal.  

The veteran again underwent a VA compensation examination in 
September 1986.  He reported that he was working as a 
construction worker and continued to have pain in his right 
knee, especially on stepping up or down.  He indicated that 
the knee would lock, which would usually cause pain at the 
lateral aspect of the knee.  The veteran stated that he had 
fairly frequent episodes of buckling of the knee that were 
usually followed by some swelling.  On examination, he walked 
without a limp and disrobed without gross manifestations of 
pain, deformity, or loss of motor power.  Thigh and knee 
circumferences were equal, but there was a slight effusion in 
the right knee.  Two scars were noted to be well-healed.  
Range of motion of the right knee was 0-130 degrees with 
slight pain on full flexion.  The cruciate ligaments were 
stable, but there was laxity of the medial and lateral 
collateral ligaments, with some rotary instability of the 
right knee.  On x-ray of the right knee, there was a small 
bony density in the soft tissues at the medial aspect of the 
joint space; no other abnormal findings were noted.  The 
examiner's diagnosis was of postoperative residuals of the 
right knee with instability and arthritis.  

The veteran underwent arthroscopy of the right knee by a 
private physician in October 1986.  Operative findings 
included chondromalacia as well as a tear of the medial 
meniscus, which was repaired.  He subsequently underwent 
several months of physical therapy.  

During a clinic visit in October 1989 it was noted that the 
veteran wore a brace on his right knee.  He complained that 
the knee was unstable and would give out.  On examination, 
the ligaments were reported to be intact and there was no 
effusion.  

The veteran provided testimony at a personal hearing before a 
hearing officer at the RO in July 1992.  He stated that he 
wore a metal brace on his knee to immobilize it when he 
walks.  He indicated that he lacked full extension and full 
flexion of the knee-attempts to move the knee beyond about 
15 degrees of extension and 80 degrees of flexion produced 
pain.  The veteran also indicated that he would sometimes get 
numbness and tingling around the knee.  The hearing officer 
noted that the knee appeared swollen.  The veteran testified 
that he was having similar symptoms at the time of a VA 
hospitalization in early 1991, although the records of that 
hospitalization reflect treatment primarily for his back 
disability.  

VA treatment records dated from January 1991 to June 1994 
reflect primarily evaluation and treatment for disabilities 
other than the veteran's right knee.  

A VA compensation examination was conducted in October 1994.  
The veteran stated that he wore a knee brace, had pain in the 
knee at all the times, and was unable to walk.  He described 
giving-way symptoms, but did not report true instability.  On 
examination, there was no effusion or instability.  The 
examiner noted medial joint line tenderness and crepitus 
throughout range of motion.  Motion of the right knee was 
possible from full extension to 80 degrees of flexion.  The 
veteran had a mild varus deformity on the right.  He walked 
with an antalgic gait on the right.  X-rays of the knee 
reportedly showed mild degenerative arthritis with varus 
joint space narrowing.  

Another VA compensation examination was conducted in April 
1997.  The veteran complained that the knee would give way 
and lock.  Whenever the veteran was asked to extend his right 
knee or to do a maneuver with the right knee, he used his 
left foot to support the right knee.  Quadriceps and 
hamstring strength was only 1+ on the right, as opposed to 3+ 
on the left.  The veteran was unable to squat or walk on his 
heels or toes.  The examiner commented that, in testing for 
fatigability, the veteran could do full extension, then full 
flexion, then full extension only once, then he could not 
fully extend the right leg.  For coordination, he was able to 
draw an 8 in the air with his left foot, but could not do so 
with his right foot.  He commented further that pain and 
repeated use of the right knee could limit his functional 
ability, especially during flare-ups, but he did not attempt 
to quantify any such limitation.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The Board is also cognizant of the provisions of 38 C.F.R. 
§ 3.951(b) (1998) that state:

A disability which has been continuously 
rated at or above any evaluation of 
disability for 20 or more years for 
compensation purposes under laws 
administered by the Department of 
Veterans Affairs will not be reduced to 
less than such evaluation except upon a 
showing that such rating was based on 
fraud.  

The 20 percent rating for the veteran's right knee disability 
has been in effect since 1973 and so is protected at that 
level.  

The rating schedule also provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Code 
5003.  

The medical evidence shows that essentially no abnormal 
clinical findings regarding the veteran's right knee 
disability were manifest after service until 1973, when 
crepitation and some limitation of motion were noted and the 
veteran expressed increased symptomatology.  It was at that 
time that the RO increased the rating for the disability to 
20 percent disabling.  In the 1980s, the veteran underwent 
repeat arthroscopic surgery on the right knee in October 
1986.  In addition, examiners at that time noted some laxity 
of the knee joint.  A September 1986 examiner also diagnosed 
arthritis for the first time.  

No examiner has indicated that the veteran's symptoms are 
residuals of the removal of semilunar cartilage.  Moreover, 
the regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Therefore, to the extent that the veteran's knee symptoms are 
rated under another diagnostic code, an additional rating 
under the provisions of Code 5259 is prohibited.  38 C.F.R. 
§ 4.14 (1998).  

The only pertinent abnormal clinical findings noted on recent 
examinations have related to limitation of motion of the 
knee.  Flexion of the knee has been reported to be limited to 
approximately 80 degrees.  Such a finding is insufficient for 
a compensable rating under Code 5260.  

Although the veteran testified at his 1992 personal hearing 
that he had pain whenever he attempted to extend his right 
knee beyond about 15 degrees, no examiner has confirmed that 
finding.  Extension of the knee has always been reported to 
be full or to 0 degrees.  Examiners have regularly noted that 
veteran's complaint of pain at all times, but none has 
indicated that he specifically had pain on motion.  

The Board notes that the RO has rated the veteran's right 
knee disability under the provisions of Code 5257.  That 
diagnostic code provides, essentially, a mechanism for 
evaluating a knee disability whose manifestations, e.g., 
recurrent subluxation or instability, do not readily fall 
under one of the other codes.  

From 1989 to the present, the evidence indicates that the 
veteran has worn a knee brace and has complained that he has 
constant knee pain and that at times the knee is unstable and 
gives out on occasion.  However, examiners have regularly 
stated that there was no instability found and there is no 
documentation of any subluxation or similar symptoms.  
Therefore, it is clear that the requirements for a rating 
higher than 20 percent under Code 5257 have not been 
satisfied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher rating on this basis.  

Nevertheless, it is clear that the veteran is disabled by the 
knee condition as reflected by significantly decreased right 
thigh and calf muscle strength, easy fatigability of the 
knee, limitation of flexion, and an antalgic gait.  In 
addition, the most recent VA examiner commented that flare-
ups and repeated use of the knee could further limit his 
functional ability.  However, the Board also notes that the 
evidence shows that there is x-ray evidence of arthritis in 
the veteran's right knee.  Further, although no recent 
examiner has specifically stated that the veteran has pain on 
range of motion testing, he has been noted to have an 
antalgic gait.  Considering the above clinical findings and 
the provisions of 38 C.F.R. § 4.40, 4.45, 4.59 it is clear 
that the veteran does have functional impairment other than 
that contemplated by the 20 percent rating for subluxation or 
instability.  


It should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  As noted above, 
Code 5003 provides that a separate 10 percent rating may be 
granted for painful limitation of motion that is not 
compensable under the applicable diagnostic codes if there is 
x-ray evidence of arthritis in the joint.  Given the 
functional impairment present, and affording the veteran the 
benefit of the doubt, the Board finds that, although an 
increased rating (greater than 20 percent) is not warranted 
under the provisions of Code 5257, a separate 10 percent 
rating is warranted on this basis under Code 5003.  
38 U.S.C.A. § 5107(b).  


ORDER

A separate 10 percent rating is granted under Code 5003 for 
x-ray findings of arthritis in the right knee with limitation 
of motion, in addition to the veteran's protected 20 percent 
rating under Code 5257 for his right knee impairment, subject 
to the regulations governing the award of monetary benefits.  


REMAND

As noted at the outset, the veteran appealed the September 
1997 rating decision that granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 10 percent rating.  Although the RO later 
increased the rating to 20 percent disabling, that increase 
did not satisfy his appeal; he indicated that he thought a 60 
percent evaluation was appropriate.  The record does not 
reflect that the RO has issued the veteran a statement of the 
case concerning that issue, as required by 38 U.S.C.A. 
§ 7105(d).  

Therefore, this case as to that issue is REMANDED for the 
following additional action:  

The RO should furnish the veteran and his 
accredited representative with a 
statement of the case concerning the 
issue of a rating greater than 20 percent 
disabling for degenerative joint disease 
of the lumbosacral spine.  The 
applicability of staged ratings pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999), should be addressed.  If the 
veteran perfects a timely appeal of that 
issue, the RO should then certify the 
issue to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
regarding his low back disability while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

